DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 is confusing in that it calls for the end cap to be positioned on the second end of the rod near the first end of the housing (see lines 8 and 9 of claim 1).  However, the first end of the housing is also where the cup members are removable connected (see lines 18 and 19 of claim 1).  It is not 
 	In claim 4, line 3, it is unclear whether “an end cap” is meant to be different from the end cap previously set forth in claim 1 from which claim 4 depends.
 	Claim 13 is confusing in that it is unclear how this claim further defines claim 10 from which it depends.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 1-4, 6-10, 13-15, and 17-20, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Luther, Sr. (5,335,953) in view of Vogrin (5,165,744) and Vinsant (2011/0059814).
 	Luther, Sr. shows an embodiment in Figure 11 comprising a housing (21), a slidable ejection member (20) having a cap assembly (53,50) attached its lower end, a spring (29) positioned at the upper end of the ejection member, a cup (52), and an end cap (32) attached at the upper end of the ejection member.  The Luther, Sr. spring element (29) is not positioned about the ejection member (20) as is called for in claims 1 and 13.  Further, the Luther, Sr. device discloses a single cup sized only for retrieving golf balls.
	Vogrin shows a ball retrieving tool comprising a housing (12), an ejection member (14), a biasing spring (48) coiled around the ejection member (14), and a cup member (24) that can be threadedly connected to the housing (see col. 4, line 28 of specification).

 	The Vinsant publication shows a retrieval assembly for selectively handling either baseballs, tennis balls, softballs, or other balls that are typically scattered about a playing field.  In paragraph [0048] of the Vinsant specification, the flexible retrieving cap (3) is disclosed as being completely interchangeable depending on the diameter of the balls intended to be retrieved.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a series of interchangeable cup members for the modified Luther, Sr. device, as taught by Vinsant, so that various balls of different diameters could be efficiently retrieved by simply securing a cup member of a size commensurate with the balls to be retrieved.
 	Regarding claim 7, it would have been obvious to form any rigidly connected portions of the resulting device out of an integral one-piece design.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”).
Response to Arguments
 	It is pointed out that the spring elements in both Luther, Sr. and Vogrin are located near the end of the ejection member where a user presses or grips with their hand.  In other words, at the end opposite of the end where the retrieving cup is attached. 
 	In regard to the Vinsant publication, it is not being suggested to replace the suction cup of the Luther, Sr. embodiment with a rubber cap.  Rather, Vinsant is cited for teaching the broad concept of interchanging a retrieving element based on the diameter of the particular ball to be retrieved.  In the combination presented in section 6 above, the modified Luther, Sr. retriever would maintain a cup structure for gripping a ball but would have a series of cups with different diameter for retrieving differently sized balls, as taught by Vinsant.
 	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 
7.	Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luther, Sr. in view of Vogrin and Vinsant as applied to claims 1-4, 6-10, 13-15, and 17-20 above, and further in view of Duncan (5,505,510).
 	Duncan shows a retrieving device that broadly discloses its use with “balls associated with athletic games” (see col. 6, line 46) and in the background of the invention describes sports, such as “softball, hard ball and golf” (see col. 1, line 14), that involve scattered practice balls.  In Figure 4, Duncan shows a container (11) into which balls collected by the implement can be dispensed.
	It would have been obvious to a person having ordinary skill in the art to dispense the balls collected by the modified Luther, Sr. device, as presented above in section 6, within a container, as taught by Duncan, for easy transport or storage.
Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926.  The examiner can normally be reached on Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                  Primary Examiner, Art Unit 3652                                                                                      

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
3/5/2021